(|

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ; : Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November I, [987)

Mayra Males-Saraguro Case Number: 2:19-mj-11904

 

Chandra Leigh

Defendant's Attorney

 

 

REGISTRATION NO. 92289298

THE DEFENDANT: | JAN 2 7 2020
pleaded guilty to count(s) 1 of Complaint

 

 

 

Por Bist yor COURT
ELEY HS ce

 

 

 

 

 

[1 was found guilty to count(s) SOUTHERN DIST RICT OF CALIFORNIA
after a plea of not guilty. : }

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) I

[| The defendant has been found not guilty on count(s) |
(] Count(s) 7 dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of;

‘ . TIME SERVED Cc ___ days

 

XX Assessment: $10 WAIVED Fine: WAIVED

XX Court recommends USMS, Ick. or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

C1 Court recommends defendant be deported/removed with relative, charged in case

 

 

ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 27, 2020
Date of Imposition of Sentence’

ty

HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Received

 

Clerk’s Office Copy | oe 2:19-mj-11904

 

 
